Butler App. No. CA99-11-193. On review of order certifying a conflict. The court determines that a conflict exists; the parties are to brief the issue stated in the court of appeals’ Entry Granting Motion to Certify Conflict filed January 17, 2001, at page 2:
“The issue for certification is whether the Fourth Amendment is contravened by warrantless entry, into a home made to effect a misdemeanor arrest.”
Douglas, Resnick and F.E. Sweeney, JJ., dissent.
The conflict cases are State v. Davis (1999), 133 Ohio App.3d 114, 726 N.E.2d 1092; State v. Scott M. (1999), 135 Ohio App.3d 253, 733 N.E.2d 653; Cleveland v. Shields (1995), 105 Ohio App.3d 118, 663 N.E.2d 726; State v. Banks (Aug. 20, 1999), Hamilton App. No. C-980774, unreported, 1999 WL 632924; and State v. Trammel (Jan. 22, 1999), Montgomery App. No. 17196, unreported, 1999 WL 22884.